Citation Nr: 0613549	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 30 percent rating for atrial 
fibrillation, status post permanent pacemaker, to include 
restoration of a 60 percent rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision which 
reduced the rating for the veteran's service-connected atrial 
fibrillation, status post permanent pacemaker, from 60 
percent to 30 percent.  

The Board notes that in a September 2004 statement, the 
veteran raised the issue of entitlement to service connection 
for hypertension, claimed as secondary to his service-
connected atrial fibrillation, status post permanent 
pacemaker.  That issue is not on appeal before the Board and 
is referred to the RO for appropriate action.  


REMAND

The veteran was last afforded a VA cardiovascular examination 
in April 2004.  It was noted that an electrocardiogram showed 
that his pacemaker was working.  The diagnoses included 
cardiac arrhythmia, history of atrioventricular block and 
atrial fibrillation, and mild hypertension.  The examiner 
commented that his estimation of the veteran's METs in August 
of the previous year was 8-9 and that the present METs were 
also 8-9.  The Board notes that the ejection fraction was not 
provided at the time of the examination.  

A previous September 2003 report of an echocardiogram showed 
an estimated left ventricular ejection fraction greater than 
55 percent.  The conclusions included mild to moderate left 
ventricular hypertrophy.  

The Board observes that a discussion of METs as well as the 
ejection fraction is necessary under appropriate schedular 
criteria in this case such as Diagnostic Codes 7010, 7011, 
7015, 7018.  

Additionally, the Board notes that the veteran has received 
treatment for his service-connected cardiovascular disorder 
subsequent to the April 2004 VA cardiovascular examination.  
Further, in the April 2006 informal hearing presentation, the 
veteran's representative specifically requested a new 
examination on the basis that the veteran's condition had 
worsened.  

The Board also observes that the veteran's June 2002 notice 
of disagreement disagreed with the reduction of his service-
connected atrial fibrillation, status post permanent 
pacemaker, from 60 percent to 30 percent.  However, the July 
2003 statement of the case solely addressed the issue of an 
increased rating.  The veteran was not provided with the laws 
and regulations as to restoration of a 60 percent rating, 
such as 38 C.F.R. §§ 3.105, 3.344.  The October 2004 
supplemental statement of the case also only addressed the 
issue of an increased rating.  Therefore, a supplemental 
statement of the case that also addresses the issue of 
restoration of a 60 percent rating should be provided.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes providing 
him with an additional VA examination and supplemental 
statement of the case.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected atrial fibrillation, 
status post permanent pacemaker.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
veteran's cardiovascular disorder under 
Diagnostic Codes 7010, 7011, 7015, 7018, 
should be reported.  There should be 
exercise testing for METs.  If exercise 
testing is contraindicated, the examiner 
should provide an estimation of the METs 
level.  The ejection fraction should also 
be reported.

2.  Thereafter, review the veteran's claim 
for entitlement to an increase in a 30 
percent rating for atrial fibrillation, 
status post permanent pacemaker, to 
include restoration of a 60 percent 
rating.  If the claim is denied, issue a 
supplemental statement of the case (to 
include the laws and regulations relevant 
to the issue of restoration of a 60 
percent rating) to the veteran and his 
representative.  They should be given an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

